       Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT FOI
                   THE WESTERN DISTRICT OF OKLAHOMA

CURTIS CORY AND CHERYL CORY,                       )
                                                   )
          Plaintiffs,                              )
                                                   )
v.                                                 ) Case No. CIV-19-221-G
                                                   )
NEWFIELD EXPLORATION                               )
MID-CONTINENT, INC.,                               )
                                                   )
          Defendant.                               )




             PLAINTIFFS CURTIS CORY AND CHERYL CORY’S
                     RESPONSE IN OPPOSITION TO
              DEFENDANT OVINTIV MID-CONTINENT INC.’S
                  MOTION FOR SUMMARY JUDGMENT




                            Niles Stuck, OBA #22312
                                Niles Stuck, PLLC
                           2524 N. Broadway, Suite 440
                               Edmond, OK 73034
                            Telephone: 405-358-7819
                              niles@nstucklaw.com


                Attorney for Plaintiffs Curtis Cory and Cheryl Cory


                                 August 26, 2020
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 2 of 13




                              TABLE OF AUTHORITIES


INTRODUCTION AND SUMMARY OF ARGUMENT………………………………………..1


UNDISPUTED MATERIAL FACTS…………………………………………………………….2


ARGUMENT AND AUTHORITIES……………………………………………………………..3


    I.       Plaintiffs are not collaterally attacking any OCC Order……..……………………3

    II.      Drilling and Spacing Orders do not supersede pooling clauses contained in oil and
             gas leases……………………………………………………………………….….4

    III.     The Cory Lease is not held by production in paying quantities absent production
             from the Katie Well………………………………………………………….……7


CONCLUSION………………………………………………………………………………..…..8
           Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 3 of 13




                            TABLE OF AUTHORITIES

Cases

Hladik v. Lee, 541 P.2D 196, 199 (Okla. 1975)……………………………………………..1, 6, 7

Meredith v. Corp. Comm’n, 368 P.2d 828, 831 (Okla. 1980)………………………………….3, 4

Statutes


52 Okla. Stat. § 87.1………………………………………………………………………….….3, 5
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 4 of 13




Plaintiffs, Curtis Cory and Cheryl Cory (“Corys”), responds in opposition to Defendant, Ovintiv

Mid-Continent Inc., formerly known as Newfield Exploration Mid-Continent, Inc.’s (“Ovintiv”)

Motion for Summary Judgment.



                   INTRODUCTION AND SUMMARY OF ARGUMENT


       Ovintiv argues the Corys are “claiming that the Katie Well was improperly drilled on the

40 year old drilling and spacing Unit because it is an oil well, and the Unit was spaced for gas.

Plaintiffs are not suing to invalidate a spacing order. The Corys are suing for breach of contract.

       The Corys are not arguing the Katie Well was drilled in violation of any Oklahoma

Corporation Commission (“OCC”) Order or regulation, the Corys argue the Katie Well violates

their private contract. The Corys are not asking this court to invalidate any OCC Order. The Corys

are asking the court to find a well drilled outside the terms of their lease not perpetuate the lease

and ensure they are treated as unleased with regards to the Katie Well.

       Ovintiv’s other argument is that the Corys’ Lease conflicts with the spacing unit and must

yield to that spacing. Oil and gas has been produced from the Corys’ land in compliance with both

the spacing unit and the lease for almost forty years until Ovintiv drilled the Katie Well. Ovintiv

cites Hladik v. Lee, 1975 OK 99, 541 P.2d 196 in support of their argument that spacing orders

supersede pooling limitations contained in an oil and gas lease. Hladik contradicts Ovintiv’s

argument; “in the interpretation of a contract the intention of the parties, at the time the contract

was made, is a paramount objective” Id. at ¶ 23, 198 and finding that “at time

[sic] Hladiks executed their lease they intended to permit their tract to be pooled with other lands

when such pooling would promote conservation of gas from their premises.” Id. at ¶ 25, 198. It is

clear in this case that the parties negotiated limitations on Ovintiv’s right to pool their lands when

                                                  1
           Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 5 of 13




exploring for oil. Again, the Corys do not argue Ovintiv did not have the right to drill or produce

hydrocarbons from the Katie Well, only that the well was drilled outside the terms of their lease.

       Finally, Ovintiv argues production from unit satisfies the habendum clause contained in

the lease. Simply put, Ovintiv is correct if production from the Katie Well perpetuates the Lease.

The Katie well was drilled outside the express terms of the lease and therefore that production

cannot satisfy the habendum clause contained in the lease. Once the production from the Katie

Well is removed from the analysis, it is clear the Lease has expired by its own terms.



                              UNDISPUTED MATERIAL FACTS


       Ovintiv’s description of the facts is accurate, but Ovintiv completely fails describe their

stated intent to drill the Katie Well as an oil well and thereby combine the Corys’ land with other

adjacent property to explore for oil in violation of their lease.

   1. On April 27, 2017, Newfield filed Application CD No. 201702631-T requesting the OCC

create a drilling and spacing unit for the exploration of oil. Defendant requested the OCC vacate

the existing gas units and establish one 640 acre oil unit for the Mississippian common source of

supply. Exhibit 1 Application CD No. 201702631.

       That Applicant requests that the Commission enter its order extending Order No.
       643680 insofar as it established a 640-acre horizontal drilling and spacing unit for
       the Mississippian common source of supply underlying Section 25, Township 15
       North, Range 9 West, Kingfisher County, Oklahoma to include Section 36,
       Township 15 North, Range 9 West, Kingfisher County, Oklahoma and reclassify
       as oil…”

Order No. 643680 established a unit for the exploration of gas. Newfield explicitly requested this

order be reclassified as establishing a unit for the exploration of oil in Section 36, Township 15

North, Range 9 West, Kingfisher County, Oklahoma (“Section 36”).

                                                   2
            Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 6 of 13




          The Corys also object to the inclusion of testimony from an expert witness insofar as the

conclusions of that witness are matters of law properly within the purview of the Court. Mr. Steve

Agee, as an economist who is experienced in the oil industry but not an attorney, may believe

spacing orders supersede pooling provisions in an oil and gas lease, but that is a legal question

before the Court that should be determined in light of statute and caselaw rather than the opinions

of an expert witness.



                              ARGUMENTS AND AUTHORITIES


             I.      Plaintiffs are not collaterally attacking any OCC Order


          The Plaintiffs are not seeking to vacate an OCC order and therefore are not attempting to

collaterally attack an OCC order. Ovintiv has already made this argument in this case and it was

properly rejected by this Court. “Plaintiffs in this case seek not to reverse, modify, or correct any

OCC order but to enforce a private contractual right. As such, their lawsuit does not amount to a

collateral attack on Order No. 164538 or Order No. 665651, and their claims are properly before

this Court,” Order granting in part and denying in part Def. Mot. For Judgement on the Pleadings

at 6-7.

          Ovintiv cites Meredith v. Corp. Comm’n, 368 P.2d 828, 831 (Okla. 1961) and argue, “the

plaintiff in Meredith made the same argument as the Plaintiffs in this case.” In fact, the plaintiff in

Meredith sought to vacate various OCC Orders arguing they violated 52 Okla Stat. 87.1 whereas

int his case the Corys seek to enforce their private contract.

          The facts in Meredith are distinguishable. The Court in Meredith found, “when the well

located on the Meredith land was begun that it was believed that it would be a gas well” Id at ¶


                                                  3
            Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 7 of 13




15, 831, whereas in this case Ovintiv always intended to explore for oil and filed applications to

that effect at the OCC. The more important distinction, however, is that, unlike in Meredith, the

Corys have not sued the OCC to vacate an order but are instead suing Ovintiv for breach of

contract.

       For the purposes of this motion, the Corys acknowledge the Katie Well was drilled pursuant

to a valid OCC order and is they are not seeking to collaterally attack that order. Whether or not

Ovintiv could drill the Katie Well on a gas unit is a separate and distinct question from whether or

not the Katie Well was drilled pursuant to the Lease.



            II.    Drilling and Spacing Orders do not supersede pooling clauses contained
                   in oil and gas leases

       Ovintiv argues both that they did not breach the voluntary pooling provisions in the Cory

Lease (see heading of Section II of Ovintiv’s Motion for Summary Judgment) and that they did

breach the Cory Lease, but the pooling clause contained in that lease is unenforceable as a result

of the spacing order.

       Ovintiv attempted to vacate the underlying spacing and establish a 640-acre unit expressly

for the exploration of oil. Only after the Corys objected did they choose to explore for oil using

the existing 640-acre gas unit. It is clear Ovintiv explored for oil on a 640-acre unit in violation of

the pooling clause contained in the Lease. Other than the conclusory statement contained in the

Section II heading, Ovintiv does not argue they have complied with the Lease, only that they do

not have to comply because of a 40 year old spacing order.

       Ovintiv states that when a contract conflicts with an OCC Order issued pursuant to the

police power of the state, the OCC Order supersedes the contract. ONG v. Long, 406 P.2d 499,

504 (Okla. 1965). Ovintiv’s conclusion that this principle applies to this case is not supported by

                                                  4
           Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 8 of 13




ONG or statute. The issue in ONG was whether a unit well drilled off lease satisfied the lease when

the spacing order expressly prohibited a well drilled on the lease. The Court in ONG concluded

that 52 Okla. Stat. 87.1 authorized the OCC to establish drilling and spacing units which prohibited

parties from drilling more than one well and thus a unit well satisfies the delay rental clause of an

oil and gas lease. The effect of an order of the Corporation Commission that not more than one

gas well may be drilled on a unit of land of not less than 640 acres followed by the drilling and

completion of a commercial gas well on any land within the spacing unit combines to satisfy the

requirements of a "drill or pay" clause in the oil and gas lease covering lands within such spacing

unit. Okla. Nat. Gas Co. v. Long, 1965 OK 153, ¶ 1, 406 P.2d 499, 501.

       Ovintiv argues the same statute conflicts with pooling restrictions contained in the Cory

lease and therefore the lease “must yield” to the police power of the state. This interpretation

conflicts with the express language of the statute which recognizes the parties within a unit may

chose not to pool their interests.

       When two or more separately owned tracts of land are embraced within an
       established spacing unit, or where there are undivided interests separately owned,
       or both such separately owned tracts and undivided interests embraced within such
       established spacing unit, the owners thereof may validly pool their interests and
       develop their lands as a unit. Where, however, such owners have not agreed to pool
       their interests and where one such separate owner has drilled or proposes to drill a
       well on the unit to the common source of supply, the Commission, to avoid the
       drilling of unnecessary wells, or to protect correlative rights, shall, upon a proper
       application therefor and a hearing thereon, require such owners to pool and develop
       their       lands      in      the      spacing        unit      as       a      unit.

       52 Okl. St. § 87.1

       Pooling provisions within an oil and gas lease do not conflict with a drilling and

spacing unit because 52 Okl. St. § 87.1 expressly recognizes that parties who have not

pooled their interest may be included in a drilling and spacing unit. The OCC is authorized

to issue an order requiring the parties to pool their interests. Had the OCC issued an order

                                                 5
           Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 9 of 13




pooling the interests of the parties, that order would have conflicted with and superseded

the pooling provisions of the Lease. Ovintiv never obtained such an order.

        Ovintiv argues the Oklahoma Supreme Court found that statutory drilling and

spacing units supersede voluntary units. That is accurate and irrelevant. There are no

voluntary units at issue in this case, only the one 640-acre statutory unit established in

1980.

        Ovintiv is correct when it states the language in the pooling clauses in the Cory

Lease and the Hladik case are nearly identical, but both units at issue in Hladik complied

with the pooling clause where in this case the exploration of oil on a 640-acre unit is

expressly prohibited.

        For Hladik to truly support Ovintiv’s position, the Oklahoma Supreme Court would

have had to find the OCC order not only superseded the declared drilling and spacing unit,

but the pooling provisions contained in the leases. To the contrary, the Court gives great

deference to the intent of the parties when they negotiated the pooling provision. As

Ovintiv itself states, “Ultimately, the Court concluded the ‘intent of the pooling clause was

that any spacing established by the Corporation Commission would, insofar as it covered

the same lands and formations, supersede a declared unit pursuant to a [voluntary] pooling

clause.’” Def.’s Mot. for Summary Judgment at 11 quoting Hladik at 199.

        Ovintiv is not arguing a statutory unit supersedes a declared unit, they are arguing

a statutory unit supersedes the pooling clause. The Court in Hladik expressly rejects

Ovintiv’s argument, basing its ruling on the pooling clause; a pooling clause Ovintiv now

argues the Court in Hladik found to be unenforceable.




                                                 6
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 10 of 13




        The Court went further and found the parties “could have executed [an] express

agreement to share all royalty upon production from declared unit without regard to any

subsequent orders of Corporation Commission.” Id., at ¶ 22, 198. Not only did the Court

fail to find that the drilling and spacing order superseded the underlying oil and gas lease,

but also expressly concluded parties can enter into contracts regarding royalties without

regard to subsequent OCC orders.

       The Courts conclusion in Hladik was not that the pooling clause was unenforceable

but that the intent of the parties when negotiating the pooling clause was for OCC units

would supersede declared units. “We conclude intent of pooling clause was that any spacing

unit established by Corporation Commission would, insofar as it covered same lands and

formations, supersede a declared unit created pursuant to pooling clause…” Id. at ¶ 34,

199. The intent of the pooling clause would have been irrelevant had the Court in Hladik

found it unenforceable.

       Finally, Ovintiv cites the Cory’s expert witness, Steve Agee, in arguing that a

drilling and spacing unit supersedes a lease. That is a legal issue before the Court, and it is

the purview of the Court to make that determination based on statute and relevant precedent

rather than the opinions of a witness offered in deposition.


           III.    The Cory Lease is not held by production in paying quantities absent
                   production from the Katie Well
   Ovintiv’s argument regarding production in paying quantities relies on production from the

Katie Well being attributed to the Lease. If Ovintiv is given credit for the Katie Well the lease his

held by production. If the Katie Well was drilled outside the terms of the lease, whether or not the

Alig Wells alone could have maintained the lease after July 2017 is still at issue. The Alig 2 and



                                                  7
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 11 of 13




Alig 3 Wells have been pulled and abandoned. The Corys assert the two remaining Alig Wells

ceased producing in paying quantities in 2017



                                          CONCLUSION
       Ovintiv’s Motion for Summary Judgement is prefaced on the assertion that the Corys are

suing to vacate OCC Orders and that Drilling and Spacing Orders supersede pooling clauses

contained in oil and gas leases. This Court has already ruled the Corys are suing to enforce a private

right, not to vacate an OCC Order. The Corys have never sought to collaterally attack any OCC

Order. To support their claim pooling clauses are superseded by Drilling and spacing Orders,

Ovintiv cites caselaw which recognizes the effectiveness of the very clause Ovintiv now claims is

superseded. Oklahoma Statute does authorize the OCC to enter a Pooling Order which would have

superseded the pooling clause in the Lease, but Ovintiv never obtained a Pooling Order covering

Section 36.

       In the Conclusion of Ovintiv’s Motion for Summary Judgment, Ovintiv states, “The OCC

then ordered that the Katie Well be drilled pursuant to the Drilling and Spacing Order because it

was necessary to effectively drain that portion of the named common source of supply that would

not be drained by the existing Unit wells.” A superficial reading of this sentence suggests the OCC

ordered Ovintiv to drill the Katie Well. In fact, Ovintiv was required to obtain a Location Exception

Order and an Increased Density Order to allow them to drill a fifth well on Section 36. It is true

that Ovintiv was required to drill the Katie Well pursuant to the Spacing Order and other OCC

regulations, but they were never forced to breach the Lease.

       Finally, Ovintiv argues that, considering the production from the Katie Well, the unit has

and is producing in paying quantities. The inclusion of production from the Katie Well is at issue



                                                  8
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 12 of 13




in the breach of contract claim. Because Ovintiv cannot prevail in their motion against the Cory’s

breach of contract claim, they cannot prevail in their motion against the Corys quiet title claim.

       For these reasons, the Court must overrule Ovintiv’s Motion for Summary Judgment.



                                              Respectfully submitted,
                                              ____s/ Niles Stuck___________________
                                              Niles Stuck, OBA #22312
                                              Niles Stuck, PLLC
                                              2524 N. Broadway, Suite 440
                                              Edmond, Oklahoma 73034
                                              niles@nstucklaw.com
                                              Attorneys for Plaintiffs




                                                 9
          Case 5:19-cv-00221-G Document 53 Filed 08/26/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

        This certifies that on August 25, 2020, I electronically filed the attached document with the
Clerk of the Court using the CM/ECF system for electronic filing. A notice of Electronic Filing
will be automatically transmitted to the following CM/ECF registrants currently on file.

Timoth J. Bomhoff
Jodi C. Cole
McAfee & Taft A Professional Corporation
10th Floor, Two Leadership Square
211 North Robinson
Oklahoma City, OK 73102-7103
tim.bomhoff@mcafeetaft.com
Jodi.cole@mcafeetaft.com
Attorneys for Defendant
Newfield Exploration Mid-Continent, Inc.
                                              ____s/ Niles Stuck___________________




                                                 10
